DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendment to claim 1 has put the claim in condition for allowance and provided enough structure for the “operating portion” that it is no longer being interpreted under 112(f).
Applicant’s request for rejoinder of claim 5 has been considered and is not persuasive. Claim 1 recites “rack teeth formed on the shut-off damper” that are directed to the embodiment of figures 2-4 while claim 5 recites “damper has a bellows portion that can extend and contract in a manner of a bellows” that is directed to the embodiment of figures 5-7. Therefore, since all other claims are in condition for allowance examiner has made an examiner’s amendment cancelling claim 5 to put the case in condition for allowance.
Election/Restrictions
This application is in condition for allowance except for the presence of claim 5 directed to species II non-elected without traverse.  Accordingly, claim 5 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Please cancel claim 5.
Allowable Subject Matter
Claims 1, 11, and 12 allowed.
The following is an examiner’s statement of reasons for allowance: Current prior art of record such as Brinas (US 2017/0057325) and Bosma et al. (US 2010/0019183) each teach a ventilation system with a thumb wheel with gear teeth on one side. However, prior art of record is silent regarding the use of a thumb wheel with gearing for driving a rack gear to produce linear motion of a damper as recited in applicant's independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES R BRAWNER whose telephone number is (571)272-0228. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES R BRAWNER/Examiner, Art Unit 3762        

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762